DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicants arguments filed on 10/11/2021 are fully considered as follows:
Applicant argues that the objection to the abstract should not be maintained in view of the amendments. This argument is persuasive in view of the amendments. Therefore, the objection is not maintained. 
Applicant argues that the claim interpretation should not be maintained in view of the amendments. This argument is persuasive in view of the amendments. Therefore, the claim interpretation is not maintained.
Applicant argues that the 35 USC 103 rejection should not be maintained in view of “Sakaguchi is simply combined with the teaching (perpendicular relationship between an end effector and a working surface as shown in Fig. 8) of Watanabe to reject claim 1 without any rationale support for the combination. The showing must be clear and particular. There must be a showing of a suggestion or motivation to modify the teachings of a reference. Although it appears that the perpendicular relationship between an end effector and a working surface is shown in Fig. 8 of Watanabe, each of Sakaguchi, Watanabe, and Appelman is silent at least about "switching the first control mode to the second control mode when the first distal end axis is set to be perpendicular to the working surface" and "controlling the distal end portion to work while performing the second control mode and maintaining a state in which the first distal end axis is set to be perpendicular to the working surface after the first control mode is switched to the second control mode." However, a new ground of rejection is made in view of the amendments.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimodaira (US 20180250822 A1) 
Regarding claim 1, Shimodaira teaches A control apparatus comprising: ([0243] The robot setting apparatus 100 in FIG. 6 )
memory configured to store a program; and ([0245] The storage unit 9 is a member for holding various settings, and may employ a nonvolatile memory.) 
a processor configured to execute the program so as to: ([0025] The apparatus storing the program includes a general purpose or dedicated apparatus in which the program is installed to be executable in the form of software or firmware. Each process or function included in the program may be executed by computer executable program software, and a process in each unit may be realized by hardware such as a predetermined gate array (an FPGA 
control a distal end portion of vertical articulated robot to rotate around a first distal end axis and a second distal end axis of the distal end portion, the second distal end axis crossing the first distal end axis; ([0267] The three-dimensional pick determination portion 8 l is a member for adjusting a relative position between an end effector model and a workpiece model such that a grip direction defined by the grip direction setting portion 8 d 4 is orthogonal to a workpiece plane representing an attitude of the workpiece model displayed in the image display region, and a grip reference point and a grip position are located along the grip direction) 
perform a first control mode in which the distal end portion rotates around the first distal end axis and the second distal end axis when conducting a teaching operation of the vertical articulated robot: ([0268] a movement direction of the end effector model is defined, and a user can obtain a grip state by adjusting only a distance between the end effector model and a workpiece model. [0271]  the three-dimensional pick determination portion 8 l may move an end effector model along a grip direction until the end effector model interferes with a workpiece model, and may automatically define a grip state at an attitude separated from a position reaching the interference position by a predetermined distance in a state in which a grip direction is orthogonal to a workpiece plane and a grip reference point and a grip position are located on an axis in the grip direction by adjusting a relative position between the end effector model and the workpiece model. )
perform a second control mode in which the distal end portion rotates around the first distal end axis and does not rotate around the second distal end axis when conducting the teaching operation of the vertical articulated robot: ([0370] In the example illustrated in FIG. 39, only X and Y coordinates can be designated from an X and Y coordinate designation field 271, and other position parameters are grayed out so as not to be designated and selected. If designation of the X and Y coordinates is completed, and a “next” button 272 is pressed, only separate position parameters, for example, a Z coordinate and an RZ rotation angle can be designated from a Z coordinate and RZ rotation angle designation field 273 in the next step, and other position parameters including the designated X and Y coordinates are all grayed out or not displayed to be unselectable. If the Z coordinate and the RZ rotation angle are designated, and then the “next” button 272 is pressed, only further separate position parameters, for example, RX and RY rotation angles can be designated from an RX and RY rotation angle designation field 274 in the next step, and other position parameters cannot be selected. With this configuration, it is also possible to realize a guidance function of presenting restricted position parameters which can be designated to a user, and sequentially setting the position parameters)
move the distal end portion toward a working surface and set the first distal end axis to be perpendicular to the working surface while performing the first control mode; ([0268] The three-dimensional pick determination portion 8 l preferably automatically performs the work of adjusting a relative position between an end effector model and a workpiece model such that a grip direction is orthogonal to a workpiece plane and a grip reference point and a grip position are located on an axis in the grip direction.)
switch the first control mode to the second control mode when the first distal end axis is set to be perpendicular to the working surface; and ([0296] FIG. 15 such that the grip direction is orthogonal to a workpiece plane representing an attitude of the workpiece model CWM. This adjustment may be performed by, for example, the three-dimensional pick determination portion 8 l. Alternatively, a user may manually adjust a position and an attitude of the end effector model EEM by using the positioning portion 8 c such that the grip direction of the end effector model EEM is orthogonal to the workpiece plane of the workpiece model CWM.)
control the distal end portion to work while performing the second control mode and maintaining a state in which the first distal end axis is set to be perpendicular to the working surface after the first control mode is switched to the second control mode. ([0296] FIG. 15 such that the grip direction is orthogonal to a workpiece plane representing an attitude of the workpiece model CWM. This adjustment may be performed by, for example, the three-dimensional pick determination portion 8 l. Alternatively, a user may manually adjust a position and an attitude of the end effector model EEM by using the positioning portion 8 c such that the grip direction of the end effector model EEM is orthogonal to the workpiece plane of the workpiece model CWM. [0300] a movement direction of the end effector model is defined, and a user can obtain a grip state by adjusting only a distance between the end effector model and a workpiece model.)
Regarding claim 2, Shimodaira teaches wherein the first control mode is controlled via a first control screen of a display, and a the second control mode is controlled via a second control screen of the display, and a first display form of the second operation screen in the second control mode is different from a second display form of the second operation screen in the first control mode. (Figs. 39-40 [0370] In the example illustrated in FIG. 39, only X and Y coordinates can be designated from an X and Y coordinate designation field 271, and other position parameters are grayed out so as not to be designated and selected. If designation of the X and Y coordinates is completed, and a “next” button 272 is pressed, only separate position parameters, for example, a Z coordinate and an RZ rotation angle can be designated from a Z coordinate and RZ rotation angle designation field 273 in the next step, and other position parameters including the designated X and Y coordinates are all grayed out or not displayed to be unselectable. If the Z coordinate and the RZ rotation angle are designated, and then the “next” button 272 is pressed, only further separate position parameters, for example, RX and RY rotation angles can be designated from an RX and RY rotation angle designation field 274 in the next step, and other position parameters cannot be selected. With this configuration, it is also possible to realize a guidance function of presenting restricted position parameters which can be designated to a user, and sequentially setting the position parameters) 
Regarding claim 3, Shimodaira teaches wherein the second display form corresponds to a state in which the second operation screen is not displayed on the display. (Figs. 39 – 40 )
Regarding claim 4, Shimodaira teaches wherein display contains a third screen for switching between the first control mode and the second control mode. (Fig. 39 element 272 [0370] FIG. 39, only X and Y coordinates can be designated from an X and Y coordinate designation field 271, and other position parameters are grayed out so as not to be designated and selected. If designation of the X and Y coordinates is completed, and a “next” button 272 is pressed, only separate position parameters, for example, a Z coordinate and an RZ rotation angle can be designated from a Z coordinate and RZ rotation angle designation field 273 in the next step, and other position parameters including the designated X and Y coordinates are all grayed out or not displayed to be unselectable. If the Z coordinate and the RZ rotation angle are designated, and then the “next” button 272 is pressed, only further separate position parameters, for example, RX and RY rotation angles can be designated from an RX and RY rotation angle designation field 274 in the next step, and other position parameters cannot be selected. )
Regarding claim 5, Shimodaira teaches wherein when the third screen has been executed, the distal end portion is to the working surface and the first distal end axis is set to be perpendicular to the working surface (Fig. 39 and 40)
Regarding claim 6, Shimodaira teaches wherein the display contains a fourth operation screen for moving the distal end portion toward the working Serial No. 16/666,623Page 5 of 13surface and setting the first distal end axis to be perpendicular to the working surface.  ([0301] FIG. 15. If the “fit” button 154 is pressed, the end effector model EEM is virtually moved in the Z direction, and is stopped at a position of being brought into contact with the workpiece model CWM, and a position obtained by subtracting an offset amount from the interference position in a reverse direction is set as a grip position.)
Regarding claim 7, Shimodaira teaches A robot system comprising: (Fig. 1 element 1000 robot system)
a vertical articulated robot having a distal end portion (Fig. 1 element RBT and EET), the distal end portion rotating around a first distal end axis and a second distal end axis of the distal end portion, the second distal end axis crossing the first distal end axis; ([0267] The three-dimensional pick determination portion 8 l is a member for adjusting a relative position between an end effector model and a workpiece model such that a grip direction defined by the grip direction setting portion 8 d 4 is orthogonal to a workpiece plane representing an attitude of the workpiece model displayed in the image display region, and a grip reference point and a grip position are located along the grip direction)
a memory configured to store a program; and ([0245] The storage unit 9 is a member for holding various settings, and may employ a nonvolatile memory.)
a processor configured to execute the program so as to: ([0025] The apparatus storing the program includes a general purpose or dedicated apparatus in which the program is installed to be executable in the form of software or firmware. Each process or function included in the program may be executed by computer executable program software, and a process in each unit may be realized by hardware such as a predetermined gate array (an FPGA or an ASIC), or in a form in which program software is mixed with a partial hardware module realizing a partial element of hardware)
control the distal end portion of the vertical articulated robot to rotate around the first distal end axis and the second distal end axis; ([0267] The three-dimensional pick determination portion 8 l is a member for adjusting a relative position between an end effector model and a workpiece model such that a grip direction defined by the grip direction setting portion 8 d 4 is orthogonal to a workpiece plane representing an attitude of the workpiece model displayed in the image display region, and a grip reference point and a grip position are located along the grip direction)
perform a first control mode in which the distal end portion rotates around the first distal end axis and the second distal end axis when conducting a teaching operation of the vertical articulated robot; ([0268] a movement direction of the end effector model is defined, and a user can obtain a grip state by adjusting only a distance between the end effector model and a workpiece model. [0271]  the three-dimensional pick determination portion 8 l may move an end effector model along a grip direction until the end effector model interferes with a workpiece model, and may automatically define a grip state at an attitude separated from a position reaching the interference position by a predetermined distance in a state in which a grip direction is orthogonal to a workpiece plane and a grip reference point and a grip position are located on an axis in the grip direction by adjusting a relative position between the end effector model and the workpiece model. )
perform a second control mode in which the distal end portion rotates around the first distal end axis and does not rotate around the second distal end axis when conducting the teaching operation of the vertical articulated robot; ([0370] In the example illustrated in FIG. 39, only X and Y coordinates can be designated from an X and Y coordinate designation field 271, and other position parameters are grayed out so as not to be designated and selected. If designation of the X and Y coordinates is completed, and a “next” button 272 is pressed, only separate position parameters, for example, a Z coordinate and an RZ rotation angle can be designated from a Z coordinate and RZ rotation angle designation field 273 in the next step, and other position parameters including the designated X and Y coordinates are all grayed out or not displayed to be unselectable. If the Z coordinate and the RZ rotation angle are designated, and then the “next” button 272 is pressed, only further separate position parameters, for example, RX and RY rotation angles can be designated from an RX and RY rotation angle designation field 274 in the next step, and other position parameters cannot be selected. With this configuration, it is also possible to realize a guidance function of presenting restricted position parameters which can be designated to a user, and sequentially setting the position parameters)
move the distal end portion toward a working surface and set the first distal end axis to be perpendicular to the working surface while performing the first control mode; ([0268] The three-dimensional pick determination portion 8 l preferably automatically performs the work of adjusting a relative position between an end effector model and a workpiece model such that a grip direction is orthogonal to a workpiece plane and a grip reference point and a grip position are located on an axis in the grip direction.)
switch the first control mode to the second control mode when the first distal end axis is set to be perpendicular to the working surface; and ([0296] FIG. 15 such that the grip direction is orthogonal to a workpiece plane representing an attitude of the workpiece model CWM. This adjustment may be performed by, for example, the three-dimensional pick determination portion 8 l. Alternatively, a user may manually adjust a position and an attitude of the end effector model EEM by using the positioning portion 8 c such that the grip direction of the end effector model EEM is orthogonal to the workpiece plane of the workpiece model CWM.)
Serial No. 16/666,623Page 6 of 13control the distal end portion to work while performing the second control mode and maintaining a state in which the first distal end axis is set to be perpendicular to the working surface after the first control mode is switched to the second control mode.  ([0296] FIG. 15 such that the grip direction is orthogonal to a workpiece plane representing an attitude of the workpiece model CWM. This adjustment may be performed by, for example, the three-dimensional pick determination portion 8 l. Alternatively, a user may manually adjust a position and an attitude of the end effector model EEM by using the positioning portion 8 c such that the grip direction of the end effector model EEM is orthogonal to the workpiece plane of the workpiece model CWM. [0300] a movement direction of the end effector model is defined, and a user can obtain a grip state by adjusting only a distance between the end effector model and a workpiece model.)
Regarding claim 8, Shimodaira teaches A control method (Claim 14 A robot setting method ) for controlling a vertical articulated robot having a distal end portion (Fig. 1 element RBT and EET) that pivots about a first distal end axis of the distal end portion and pivots about a second distal end axis of the distal end portion, the second distal end axis crossing the first distal end axis ([0267] The three-dimensional pick determination portion 8 l is a member for adjusting a relative position between an end effector model and a workpiece model such that a grip direction defined by the grip direction setting portion 8 d 4 is orthogonal to a workpiece plane representing an attitude of the workpiece model displayed in the image display region, and a grip reference point and a grip position are located along the grip direction) by causing a processor to execute a program stored in a memory ([0245] The storage unit 9 is a member for holding various settings, and may employ a nonvolatile memory.), the method comprising executing on the processor the steps of: ([0025] The apparatus storing the program includes a general purpose or dedicated apparatus in which the program is installed to be executable in the form of software or firmware. Each process or function included in the program may be executed by computer executable program software, and a process in each unit may be realized by hardware such as a predetermined gate array (an FPGA or an ASIC), or in a form in which program software is mixed with a partial hardware module realizing a partial element of hardware)
controlling the distal end portion of the vertical articulated robot to rotate around the first distal end axis and the second distal end axis; ([0267] The three-dimensional pick determination portion 8 l is a member for adjusting a relative position between an end effector model and a workpiece model such that a grip direction defined by the grip direction setting portion 8 d 4 is orthogonal to a workpiece plane representing an attitude of the workpiece model displayed in the image display region, and a grip reference point and a grip position are located along the grip direction)
Serial No. 16/666,623Page 7 of 13performing a first control mode in which the distal end portion rotates around the first distal end axis and the second distal end axis when conducting a teaching operation of the vertical articulated robot; ([0268] a movement direction of the end effector model is defined, and a user can obtain a grip state by adjusting only a distance between the end effector model and a workpiece model. [0271]  the three-dimensional pick determination portion 8 l may move an end effector model along a grip direction until the end effector model interferes with a workpiece model, and may automatically define a grip state at an attitude separated from a position reaching the interference position by a predetermined distance in a state in which a grip direction is orthogonal to a workpiece plane and a grip reference point and a grip position are located on an axis in the grip direction by adjusting a relative position between the end effector model and the workpiece model. )
performing a second control mode in which the distal end portion rotates around the first distal end axis and does not rotate around the second distal end axis when conducting the teaching operation of the vertical articulated robot; ([0370] In the example illustrated in FIG. 39, only X and Y coordinates can be designated from an X and Y coordinate designation field 271, and other position parameters are grayed out so as not to be designated and selected. If designation of the X and Y coordinates is completed, and a “next” button 272 is pressed, only separate position parameters, for example, a Z coordinate and an RZ rotation angle can be designated from a Z coordinate and RZ rotation angle designation field 273 in the next step, and other position parameters including the designated X and Y coordinates are all grayed out or not displayed to be unselectable. If the Z coordinate and the RZ rotation angle are designated, and then the “next” button 272 is pressed, only further separate position parameters, for example, RX and RY rotation angles can be designated from an RX and RY rotation angle designation field 274 in the next step, and other position parameters cannot be selected. With this configuration, it is also possible to realize a guidance function of presenting restricted position parameters which can be designated to a user, and sequentially setting the position parameters)
moving the distal end portion toward a working surface and set the first distal end axis to be perpendicular to the working surface while performing the first control mode; ([0268] The three-dimensional pick determination portion 8 l preferably automatically performs the work of adjusting a relative position between an end effector model and a workpiece model such that a grip direction is orthogonal to a workpiece plane and a grip reference point and a grip position are located on an axis in the grip direction.)
switching the first control mode to the second control mode when the first distal end axis is set to be perpendicular to the working surface; and ([0296] FIG. 15 such that the grip direction is orthogonal to a workpiece plane representing an attitude of the workpiece model CWM. This adjustment may be performed by, for example, the three-dimensional pick determination portion 8 l. Alternatively, a user may manually adjust a position and an attitude of the end effector model EEM by using the positioning portion 8 c such that the grip direction of the end effector model EEM is orthogonal to the workpiece plane of the workpiece model CWM.)
controlling the distal end portion to work while performing the second control mode and maintaining a state in which the first distal end axis is set to be perpendicular to the working surface after the first control mode is switched to the second control mode. ([0296] FIG. 15 such that the grip direction is orthogonal to a workpiece plane representing an attitude of the workpiece model CWM. This adjustment may be performed by, for example, the three-dimensional pick determination portion 8 l. Alternatively, a user may manually adjust a position and an attitude of the end effector model EEM by using the positioning portion 8 c such that the grip direction of the end effector model EEM is orthogonal to the workpiece plane of the workpiece model CWM. [0300] a movement direction of the end effector model is defined, and a user can obtain a grip state by adjusting only a distance between the end effector model and a workpiece model.)
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH TRAN whose telephone number is (313)446-6642. The examiner can normally be reached 7:30am-4:30pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.A.T./Examiner, Art Unit 3664                                                                                                                                                                                                        
/KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664